63 N.J. 331 (1973)
307 A.2d 561
GIACOMO ZANCHI, PETITIONER-APPELLANT,
v.
S & K CONSTRUCTION COMPANY, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 7, 1973.
Decided July 5, 1973.
Mr. Alfred G. Osterweil argued the cause for appellant (Messrs. Osterweil and Le Beau, attorneys).
Mr. Edwin J. McCreedy argued the cause for respondent (Messrs. Conant and McCreedy, attorneys).
*332 PER CURIAM.
The sole issue involved in this workmen's compensation appeal is whether petitioner, who sustained a work-connected myocardial infarction, was totally disabled and unemployable within the meaning of the "odd-lot" doctrine.
The Division of Workmen's Compensation made an award of 25% permanent disability. The County Court, on a de novo consideration of the record, concluded that petitioner was unemployable and totally disabled and increased the award to 100% permanent disability. Respondent appealed to the Appellate Division which, in an unreported opinion, found no factual basis for application of the odd-lot doctrine, reversed the County Court and reinstated the judgment entered by the Division of Workmen's Compensation. This court granted petitioner's petition for certification.
We have reviewed the record and agree with the findings and conclusions contained in the opinion of Judge Wood in the County Court, 124 N.J. Super. 405.
The judgment of the Appellate Division is reversed and the judgment of the County Court is hereby reinstated.
For reversal and reinstatement  Chief Justice WEINTRAUB and Justices JACOBS, PROCTOR, MOUNTAIN and SULLIVAN and Judges CONFORD and COLLESTER  7.
Opposed  None.